EXAMINER’S AMENDMENT
1.       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by John A. Wilaj on April 25, 2022, via telephone.
This application has been amended as follows:

In the Claim

Regarding claim 1, (currently amended) A touch panel, comprising: a substrate; a touch electrode arranged on the substrate; and a light processing structure arranged on a surface of the touch electrode to scatter light irradiated faces the substrate, a cross section view of the touch electrode has a sawtooth shape, the touch electrode and the light processing structure are integrated, a material used for the touch electrode comprises metal material, and a material for the light processing structure is the same as the material used for the touch electrode.

Regarding claim 15, (previously withdrawn), cancelled.

Regarding claim 16, (previously withdrawn), cancelled.

Regarding claim 17, (previously withdrawn), cancelled.


Allowable Subject Matter
2.         Claims 1-4, 6, 9, 12-14 and 18-20 are allowed.

3.	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 03/28/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “wherein the surface of the touch electrode faces the substrate, a cross section view of the touch electrode has a sawtooth shape, the touch electrode and the light processing structure are integrated, a material used for the touch electrode comprises metal material, and a material for the light processing structure is the same as the material used for the touch electrode” as to claim 1. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628